DETAILED ACTION
This is a non-final Office action in response to communications received on 7/24/2020.  Claims 1-23 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 7/24/2020 are acknowledged.
Priority or Provisional
Priority to 7/24/2020 is acknowledged.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in claims 17-23 of this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 17-23 of this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Polzin (US 2014/0089617) in view of Sathe (US 8893267).
	Regarding claim 1, Polzin discloses the limitations substantially as follows:
A method for indicating access pass/violation feedback to a system on chip (SOC) as part of a read/write transaction sequence of a memory device (paras. [0031], [0079]-[0080], [0083], [0097], Fig. 1: receiving responses to requests from a system on a chip (SOC) indicating whether read/write operation requests for accessing a memory device 12 should be permitted or terminated), comprising: 
receiving a configuration message from the SOC for configuring a memory access control of the memory device (paras. [0084]-[0085], [0087], [0092]-[0095], Fig. 8: receiving from SOC 10 trust zone attributes for configuring trust zone memory address spaces (i.e. access controlled memory) of memory device 12);
configuring the memory access control based on the configuration message (paras. [0084]-[0085], [0087], [0092]-[0095], Figs. 1, 8: configuring access to the trust zone memory address spaces (i.e. memory access control) using memory controller 22 based on the received trust zone attributes and data written in the configuration registers received from the SOC 10 (i.e. based on the configuration message) to generate TZO and TZ1 trust zones spaces); 
receiving an access request message from the SOC requesting access to a memory access range of a memory cell array of the memory device, wherein the access request message includes a read/write operation (paras. [0077], [0079], [0080], [0097]: receiving a read/write operation request from the SOC (i.e. receiving an access request message) where the request is addressed to a range of addresses (i.e. memory access range) of addressed mapped to memory 12); 
comparing the access request message with the configured memory access control to determine whether the access request message is allowable (paras. [0079], [0080], [0083], [0097]: comparing the received read/write operations from the request (i.e. access request message) with the trusted zone memory spaces configurations and attributes (i.e. with the configured memory access control) to determine whether to terminate or process the request (i.e. determine if it is allowable)); and 
performing the read/write operation in response to determining that the access request message is allowable (paras. [0083], [0097]: performing the read/write operation in response to determining that the operation is permitted).
Polzin does not explicitly disclose the remaining limitations of claim 1 as follows:
	receiving an access request message from the SOC requesting access to a memory base address 
However, in the same field of endeavor, Sathe discloses the remaining limitations of claim 1 as follows:
receiving an access request message from the SOC requesting access to a memory base address (col. 4, ll. 34-38; col. 5, ll. 26-35: receiving an access request message from the SOC requesting access to a destination address (i.e. memory base) that corresponds to a range of destination addresses and domain ID)
Sathe is combinable with Polzin because both are from the same field of restricting access control to portions of memory using a system on a chip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Sathe’s method of receiving a message requesting access to a destination address in addition to a memory access range with the system of the Polzin in order to increase the efficiency and security of the system by enabling access requests to be verified by comparing whether the received destination address corresponds to a valid address range which the requester is authorized to access.

	Regarding claims 2, 9, and 18,  Polzin and Sathe disclose the limitations of the method of claim 1, the device of claim 8 and the device of claim 17.
Sathe discloses the limitations of claims 2, 9 and 18 as follows:
wherein the access control hardware block is configured to perform operations such that: 
receiving the configuration message from the SOC comprises receiving a configuration message that includes a configuration security domain ID (col. 4, ll. 34-38; col. 5, ll. 26-35 & 50-55, Fig. 1: receiving messages from the configuration manager CM of the SOC which include a domain ID (i.e. configuration security domain ID) in order to configure the domain ID for a corresponding destination address and address range); and
receiving an access request message from the SOC comprises receiving an access request message that includes a requested security domain ID (col. 5, ll. 26-35 & 50-55, Fig. 1: receiving an access request from the SOC that includes a requested domain ID).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Sathe’s method of receiving access request messages with domain ID’s with the system of the Polzin in order to increase the efficiency and security of the system by enabling access requests to be verified more quickly by requiring valid domain ID’s to be successfully cross-referenced against a valid range of addresses which the requester is authorized to access.

Regarding claims 3, 10 and 19, Polzin and Sathe disclose the limitations of the method of claim 1, the device of claim 8 and the device of claim 17.
Polzin and Sathe disclose the limitations of claims 3, 10 and 19 as follows:
wherein the access control hardware block is configured to perform operations such that comparing the access request message with the configured memory access control to determine whether the access request message is allowable comprises: determining whether the configuration security domain ID matches the requested security domain ID (Sathe, col. 5, ll. 26-35 & 50-55: comparing the domain ID received in the request (i.e. requested security domain ID from the access request) with the domain ID and range of addresses configured in the mapping table (i.e. configuration security domain ID)); and 
in response to determining that the configuration security domain ID matches the requested security domain ID: determining that the access request message is allowable; and transmitting a notification to the SOC indicating that the access request message is allowable (Sathe, col. 5, ll. 26-35 & 50-55, col. 9, ll. 9-11 & 49-51: in response to determining that the domain ID and address range stored in the configuration mapping table (i.e. configuration security domain ID) matches the domain ID and address received in the access request, determining that access request is allowable and sending completion messages indicating that the requested operation was allowed/permitted) (see also, Polzin, paras. [0083]: transmitting a response that the requested operation is a success or failure).
	The same motivation to combine utilized in claims 2, 9 and 18 is equally applicable in the instant claims.

Regarding claims 4, 11 and 20, Polzin and Sathe disclose the limitations of the method of claim 1, the device of claim 8 and the device of claim 17.
Polzin and Sathe disclose the limitations of claims, 4, 11 and 20 as follows:
wherein the access control hardware block is configured to perform operations further comprising: 
in response to determining that the configuration security domain ID does not match the requested security domain ID: 
determining that the access request message is not allowable (Sathe, col. 5, ll. 26-35 & 50-62: in response to determining that the domain ID and access range in the mapping table (i.e. configuration security domain ID) does not match the domain ID in the access request (i.e. requested security domain ID), deny the access request (i.e. not allow)); 
storing error information including the memory base address, the memory access range, and the requested security domain ID (Polzin, paras. [0083], [0097]: generating an error when the request is not permitted and storing error information including the memory address range and memory address (I.e. memory base and memory access range) (Sathe, col. 5, ll. 23-26; col. 5, l. 55 – col. 6, l. 5: storing error information including tracking the requester thru their corresponding domain ID and information on each of their unauthorized accesses); 
transmitting a notification to the SOC indicating that the access request message is not allowable (Sathe, col. 5, ll. 26-35 & 50-67, col.6, ll. 1-11: transmitting a message to the SOC for the requester to halt or reboot indicating that the access request was denied and that the requester is attempting to perform unauthorized accesses)); and
transmitting the error information to the SOC in response to receiving an error interrupt request from the SOC (Sathe, col. 5, ll. 26-35 & 50-67, col. 6, ll. 1-11: transmitting a message to the SOC for the requester to halt or reboot indicating that the access request was denied (i.e. transmitting the error information to the SOC) in response to receiving an interrupt message from the SOC).
The same motivation to combine utilized in claims 2, 9 and 18 is equally applicable in the instant claim.

Regarding claims 7, 14 and 23, X and Y disclose the limitations of the method of claim 1, the device of claim 8 and the device of claim 17.
Polzin discloses the limitations of claims 7, 14 and 23 as follows:
wherein the access control hardware block is configured to perform operations further comprising: 
receiving, from the SOC, a lock command configured to set a lock bit within a register of the memory device (paras. [0031], [0095]-[0097]: receiving, from the SOC using memory controller, commands to establish lock bits within the configuration registers for controlling access to the memory device); and 
setting the lock bit to prevent configuration changes to the configured memory access control (paras. [0096]-[0097]: setting the lock bit to prevent configuration changes to the configured trust zone memory spaces).

Regarding claim 8, Polzin discloses the limitations substantially as follows:
A memory device, comprising: 
a memory cell array; 
a trust hardware block; and 
an access control hardware block configured to perform operations comprising: 
receiving a configuration message from a system-on-chip (SOC) for configuring memory access control of the memory device(paras. [0084]-[0085], [0087], [0092]-[0095], Fig. 8: receiving from SOC 10 trust zone attributes for configuring trust zone memory address spaces (i.e. access controlled memory) of memory device 12); 
configuring memory access control based on the configuration message(paras. [0084]-[0085], [0087], [0092]-[0095], Figs. 1, 8: configuring access to the trust zone memory address spaces (i.e. memory access control) using memory controller 22 based on the received trust zone attributes and data written in the configuration registers received from the SOC 10 (i.e. based on the configuration message) to generate TZO and TZ1 trust zones spaces); 
receiving an access request message from the SOC requesting access a memory access range of the memory cell array, wherein the access request message includes a read/write operation (paras. [0077], [0079], [0080], [0097]: receiving a read/write operation request from the SOC (i.e. receiving an access request message) where the request is addressed to a range of addresses (i.e. memory access range) of addressed mapped to memory 12); 
comparing the access request message with the configured memory access control to determine whether the access request message is allowable(paras. [0079], [0080], [0083], [0097]: comparing the received read/write operations from the request (i.e. access request message) with the trusted zone memory spaces configurations and attributes (i.e. with the configured memory access control) to determine whether to terminate or process the request (i.e. determine if it is allowable); and 
performing the read/write operation in response to determining that the access request message is allowable(paras. [0083], [0097]: performing the read/write operation in response to determining that the operation is permitted)..
Polzin does not explicitly disclose the remaining limitations of claim 8 as follows:
	receiving an access request message from the SOC requesting access to a memory base address 
However, in the same field of endeavor, Sathe discloses the remaining limitations of claim 8 as follows:
receiving an access request message from the SOC requesting access to a memory base address (col. 4, ll. 34-38; col. 5, ll. 26-35: receiving an access request message from the SOC requesting access to a destination address (i.e. memory base) that corresponds to a range of destination addresses and domain ID)
Sathe is combinable with Polzin because both are from the same field of restricting access control to portions of memory using a system on a chip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Sathe’s method of receiving a message requesting access to a destination address in addition to a memory access range with the system of the Polzin in order to increase the efficiency and security of the system by enabling access requests to be verified by comparing whether the received destination address corresponds to a valid address range which the requester is authorized to access.

Regarding claim 16, Polzin and Sathe disclose the limitations of claim 8.
Sathe discloses the limitations of claim 16 as follows:
The memory device of claim 8, wherein the access control hardware block comprises: 
an access control configuration block (col. 4, ll. 34-40; col. 5, ll. 50-62: configuration master configures access control); 
an access violation syndrome (col. 5, ll. 55-67: partition master sends domain violation messages); and 
a policy enforcement block (col. 5, ll. 40-45; col. 7, ll. 27-30: partitioning master and violating domain processor manages enforcing violations of access rights/policies).
It would have been obvious to one ordinary skill in the art at the time of the invention to integrate Sathe’s access control and policy enforcement blocks into the hardware block of the memory device of Polzin in order to enable the memory device to update, modify and enforce access rights to data stored on the memory device.

	Regarding claim 17, Polzin discloses the limitations substantially as follows:
A memory device, comprising: 
a memory cell array;
 means for receiving a configuration message from a system-on-chip (SOC) for configuring a memory access control of the memory device(paras. [0084]-[0085], [0087], [0092]-[0095], Fig. 8: receiving from SOC 10 trust zone attributes for configuring trust zone memory address spaces (i.e. access controlled memory) of memory device 12); 
means for configuring the memory access control based on the configuration message(paras. [0084]-[0085], [0087], [0092]-[0095], Figs. 1, 8: configuring access to the trust zone memory address spaces (i.e. memory access control) using memory controller 22 based on the received trust zone attributes and data written in the configuration registers received from the SOC 10 (i.e. based on the configuration message) to generate TZO and TZ1 trust zones spaces); 
means for receiving an access request message from the SOC requesting access to a memory access range of the memory cell array, wherein the access request message includes a read/write operation(paras. [0077], [0079], [0080], [0097]: receiving a read/write operation request from the SOC (i.e. receiving an access request message) where the request is addressed to a range of addresses (i.e. memory access range) of addressed mapped to memory 12);
means for comparing the access request message with the configured memory access control to determine whether the access request message is allowable(paras. [0079], [0080], [0083], [0097]: comparing the received read/write operations from the request (i.e. access request message) with the trusted zone memory spaces configurations and attributes (i.e. with the configured memory access control) to determine whether to terminate or process the request (i.e. determine if it is allowable)); and 
means for performing the read/write operation in response to determining that the access request message is allowable(paras. [0083], [0097]: performing the read/write operation in response to determining that the operation is permitted).
Polzin does not explicitly disclose the remaining limitations of claim 17 as follows:
	receiving an access request message from the SOC requesting access to a memory base address 
However, in the same field of endeavor, Sathe discloses the remaining limitations of claim 17 as follows:
receiving an access request message from the SOC requesting access to a memory base address (col. 4, ll. 34-38; col. 5, ll. 26-35: receiving an access request message from the SOC requesting access to a destination address (i.e. memory base) that corresponds to a range of destination addresses and domain ID)
Sathe is combinable with Polzin because both are from the same field of restricting access control to portions of memory using a system on a chip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Sathe’s method of receiving a message requesting access to a destination address in addition to a memory access range with the system of the Polzin in order to increase the efficiency and security of the system by enabling access requests to be verified by comparing whether the received destination address corresponds to a valid address range which the requester is authorized to access.

Claims 5, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Polzin (US 2014/0089617) in view of Sathe (US 8893267), as applied to claims 1, 8 and 17, further in view of Shacham (US 2014/0310536.
Regarding claims 5, 12, and 21, Polzin and Sathe disclose the limitations of the method of claim 1, the device of claim 8 and the device of claim 17.
Sathe discloses the limitations of claims 5, 12 and 21 as follows:
wherein the access control hardware block is configured to perform operations such that: 
receiving the configuration message from the SOC comprises receiving configuration message including the configuration security domain ID(col. 4, ll. 34-38; col. 5, ll. 26-35 & 50-55, Fig. 1: receiving messages from the configuration manager CM of the SOC which include a domain ID (i.e. configuration security domain ID) in order to configure the domain ID for a corresponding destination address and address range); and 
receiving an access request message from the SOC comprises receiving an access request message including the requested security domain ID (col. 5, ll. 26-35 & 50-55, Fig. 1: receiving an access request from the SOC that includes a requested domain ID).
The same motivation to combine utilized in claims 2, 9 and 18 is equally applicable in the instant claims.
Neither Polzin or Sathe discloses the remaining limitations of claims 5, 12 and 21 as follows:
receiving the message receiving an encoded JEDEC message; and 
receiving an message comprises receiving an encoded JEDEC message.
However, in the same field of endeavor, Shacham discloses the remaining limitations of claims 5, 12 and 21 as follows:
receiving the message receiving an encoded JEDEC message (para. [0047] receiving messages for configuring encryption and write operations using modified JEDEC standards and protocols); and 
receiving an message comprises receiving an encoded JEDEC message (para. [0047] receiving messages for configuring encryption and write operations using modified JEDEC standards and protocols).
Shacham is combinable with Polzin and Sathe because both are from the same field of restricting access using a system on a chip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Shacham’s method of encoding messages using JEDEC with the system of the Polzin and Sathe because JEDEC comprises “standards and protocols” well known in the field and encoding messages would increase the security of the system by making it more difficult for the content in messages to be accessed by unauthorized persons.

Claims 6, 13, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Polzin (US 2014/0089617) in view of Sathe (US 8893267), as applied to claims 1, 8 and 17, further in view of Berenbaum (US 2013/0019305).
Regarding claims 6, 13 and 22, Polzin and Sathe disclose the limitations of the method of claim 1, the device of claim 8 and the device of claim 17.Neither Polzin or Sathe discloses the limitations of claims 6, 13 and 22 as follows:
wherein the trust hardware block is configured to perform operations further comprising: 
receiving an unlock password from the SOC; 
determining whether the received unlock password matches a password within a set of acceptable passwords stored in the memory device; and 
unlocking memory device gate logic to allow the access control hardware block to receive the configuration message in response to determining that the received unlock password matches a password within the set of acceptable passwords.
However, in the same field of endeavor, Berenbaum discloses the limitations of claims, 6, 13 and 22 as follows:
wherein the trust hardware block is configured to perform operations further comprising: 
receiving an unlock password from the SOC (paras. [0015], [0019], [0029]: receiving a key/password for unlocking access to memory from a SOC device); 
determining whether the received unlock password matches a password within a set of acceptable passwords stored in the memory device (paras. [0029]: comparing the key from the SOC controller (i.e. received password) with the passwords stored in memory); and 
unlocking memory device gate logic to allow the access control hardware block to receive the configuration message in response to determining that the received unlock password matches a password within the set of acceptable passwords (paras. [0029], [0031], [0036], [0038]: unlocking memory gate logic to allow the memory to receive an enable signal in response to determining that the received key (i.e. unlock password) matches one of the stored acceptable passwords stored in the memory)).
Berenbaum is combinable with Polzin and Sathe because both are from the same field of restricting access using a system on a chip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Berenbaum’s method of using passwords to protect access to the memory device with the system of the Polzin and Sathe because using passwords enables protecting the system from unauthorized access without incurring the high costs of implementing a TPM (Berenbaum, para. [0007]).

Regarding claim 15, Polzin, Sathe and Berenbaum disclose the limitations of claims 8 and 13.
Berenbaum discloses the limitations of claim 15 as follows:
The memory device of claim 13, wherein the trust hardware block comprises: 
a fuse memory configured to store a set of acceptable passwords (paras. [0029], [0031], [0036], [0038]: storing set of acceptable passwords) ; 
a pass gate comprising the memory device gate logic (paras. [0031], claims 11-12: memory gate logic); and 
a logic block coupled to the fuse memory and the pass gate and configured to: 
determining whether the received unlock password matches the password within the set of acceptable passwords stored in the fuse memory (paras. [0029], [0031], [0036], [0038]: determining whether the key (i.e. unlock password) received matches the password of the passwords stored in memory); and 
signal the pass gate to unlock the memory device gate logic in response to determining that the received unlock password matches the password within the set of acceptable passwords stored in the fuse memory (paras. [0029], [0031], [0036], [0038]: sending an enabling signal enabling the gate to unlock the memory device in response to determining that the received key matches the password of the set of passwords stored in the memory).
The same motivation to combine utilized in claim 13 is equally applicable in the instant claim.

Prior Art Not Considered But Relied Upon
Prior art considered but not relied upon includes:
	1) Zeng (US 2018/0121125) discloses restricting access permissions to resources based on domain identifiers and memory attributes and interacting with a system-on-chip (SOC) device. (paras. [0033]), [0050]

Conclusion
For the above-stated reasons, claims 1-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571) 272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438